               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MUNICIPAL AUTHORITY                      :   CIVIL ACTION NO. 2:16-CV-422
OF WESTMORELAND COUNTY,                  :
on behalf of itself and all others       :   (Chief Judge Conner)
similarly situated,                      :
                                         :
                   Plaintiff             :
                                         :
            v.                           :
                                         :
CNX GAS COMPANY, L.L.C. and              :
NOBLE ENERGY, INC.,                      :
                                         :
                   Defendants            :

                                     ORDER

      AND NOW, this 29th day of March, 2019, upon consideration of the motions

(Docs. 119, 128) for summary judgment filed by defendants CNX Gas Company,

L.L.C. (“CNX”) and Noble Energy, Inc. (“Noble”), and the motion (Doc. 124) for

partial summary judgment filed by plaintiff Municipal Authority of Westmoreland

County (“MAWC”), and for the reasons stated in the accompanying memorandum,

it is hereby ORDERED that:

      1.    The motions (Docs. 119, 128) for summary judgment by CNX and
            Noble are GRANTED in part and DENIED in part, as follows:

            a.     Summary judgment is GRANTED in favor of CNX and Noble on
                   Counts I, III, IV, and VI.

            b.     Summary judgment is DENIED in all other respects.

      2.    MAWC’s motion (Doc. 124) for partial summary judgment is DENIED
            in its entirety.
3.   Entry of judgment in accordance with the above paragraphs is
     DEFERRED pending resolution of the remaining claims and damages
     disputes sub judice.

4.   Class certification discovery shall ensue as per the parties’ agreement.
     (See Doc. 52 at 4 ¶ 9(d)).




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
